Citation Nr: 1526710	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  09-37 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for memory loss.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral heel disability.

4.  Entitlement to service connection for a bilateral ankle disability.

5.  Entitlement to service connection for a bilateral elbow disability.

6.  Entitlement to service connection for chronic pain syndrome.

7.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities and as due to exposure to ionizing radiation.

8.  Entitlement to service connection for hypertension, claimed as secondary to service-connected disabilities.

9.  Entitlement to earlier effective dates for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980, with subsequent service with the United States Army Reserve, to include a period of active duty for training from September 11, 1982 to September 30, 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The June 2008 rating decision found that new and material evidence had not been received to reopen claims of entitlement to service connection for headaches and memory loss and denied service connection for the remaining issues on appeal.  A notice of disagreement was received in July 2008, a statement of the case was issued in September 2009, and a substantive appeal was received in September 2009.

The Board notes that the claims of entitlement to service connection for headaches and memory loss had previously been denied by a June 2002 rating decision.  The Veteran filed a notice of disagreement in December 2002 and was issued a statement of the case in April 2003, but he did not perfect an appeal.  Therefore, that decision became final.  He attempted to reopen those claims in September 2003, but a March 2004 rating decision found that new and material evidence had not been submitted.  The Veteran neither filed a notice of disagreement nor submitted new and material evidence within one year of that decision, and it became final.  

Pursuant to 38 C.F.R. § 3.156(c)(3), an award made based all or in part on the dental record in question is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  Subsequent to the March 2004 rating decision, additional service treatment records were added to the record.  These include a May 1988 "Health Questionnaire for Dental Treatment" on which the Veteran endorsed experiencing frequent headaches.  Due to the relevant, newly submitted service treatment records that were associated with the claims file following the June 2002 and March 2004 rating decisions, the Board must consider the headache claim on a de novo basis, as opposed to determining whether new and material evidence has been received to reopen the previously denied headache claim. 38 C.F.R. § 3.156(c) (2014).  

In March 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

A March 2013 rating decision denied "[e]ntitlement to an earlier effective date for all service connected disabilities."  A notice of disagreement was received by VA in May 2013, and VA has not yet issued a statement of the case.  The Board must therefore take jurisdiction over this issue for the limited purpose of remanding it to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to service connection for ALS has been raised by the record in a November 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

All of the above issues except for the claim of whether new and material evidence has been received to reopen the claim of entitlement to service connection for memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO denied a claim of entitlement to service connection for memory loss; the Veteran filed a notice of disagreement and was issued a statement of the case, but he did not perfect an appeal.  

2.  In a March 2004 rating decision, the RO found that new and material evidence had not been received to reopen the claim of entitlement to service connection for memory loss; he submitted neither a notice of disagreement nor new and material evidence within one year of the rating decision notification letter.

3.  When considered by itself or in connection with the evidence previously assembled, the appellant has not submitted evidence that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for memory loss.



CONCLUSION OF LAW

New and material evidence that is pertinent to the memory loss claim has not been added to the record since the March 2004 rating decision; thus, the claim of entitlement to service connection for memory loss is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The VCAA also requires, in the context of a claim to reopen, that the Secretary notify the appellant of what constitutes both 'new' and 'material' evidence to reopen a previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the notification requirements of VCAA have been satisfied in this case.  A September 2007 letter advised the Veteran that this claim had previously been denied because the evidence of record did not demonstrate that the Veteran's memory loss either occurred in or was caused by service.  He was informed of the need to submit new and material evidence to reopen this claim, and he was advised of the type of evidence that would be considered new and material.  The September 2007 letter also notified the appellant of the evidence needed to substantiate the service connection claim.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable, relevant evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, available private medical records, and Social Security Administration (SSA) records.  

The Board notes that, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  As will be discussed in greater detail below, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for memory loss.  Therefore, a medical opinion on this issue is not necessary.

During the March 2015 Board hearing, the undersigned explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to the claim.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has claimed entitlement to service connection for memory loss, which he contends is a result of in-service automobile accidents.

The June 2002 rating decision denied the claim of entitlement to service connection for memory loss because service treatment records were negative for complaint, treatment, or diagnosis of memory loss and because the record did not demonstrate that memory loss occurred in or was caused by service.  

At the time of the June 2002 rating decision, the Veteran's service treatment records through May 1985 were of record.  These records included a September 1982 "Statement of Medical Examination and Duty Status" that describes the September 1982 accident and notes that the Veteran's injuries include loss of memory.  The Veteran filed a notice of disagreement in December 2002 and was issued a statement of the case in April 2003.  The statement of the case reflects that the Veteran submitted a March 1988 medical history report on which the Veteran expressly denied any history of, or current, memory loss or amnesia.  His head was found to be clinically normal during his March 1988 examination.  He did not perfect an appeal following receipt of this statement of the case and, therefore, that decision became final.   

In September 2003, the Veteran submitted a request to reopen his memory loss claim.  The March 2004 rating decision noted that the evidence from the VA Medical Center (VAMC) in Memphis, Tennessee, is negative for complaints of memory loss.  An April 1980 service treatment record notes that the Veteran had been in an automobile accident a few days earlier, but it notes no head injury or memory complaints.  Therefore, this evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim, and the claim was not reopened.  The Board's own review of this evidence reveals no mention of memory problems in the VAMC records, and the Board notes that there was no other new evidence of record at the time of the March 2004 rating decision or within one year of the notification letter.  Therefore, the March 2004 rating decision is final.

In February 2005, the Veteran submitted a statement in which he noted his memory problems and attributed these problems to his September 1982 accident.  Since the March 2004 rating decision, additional service treatment records and VAMC records, as well as the Veteran's SSA records, have been associated with the claims file.  The service treatment records do not reflect complaints of memory problems.  

The new VA medical records include complaints of memory problems.  Multiple VAMC records from May 2007 and September 2007 note the Veteran's reports of memory lapses.  A February 2009 record notes that the Veteran "believes he is experiencing some 'memory loss.'  Veteran reports that he was visited by a lady who told him that they are married and gave him a copy of the marriage license.  Veteran reports that he does not remember marrying the lady and wants the matter researched."  

The Veteran testified at his March 2015 Board hearing that he sustained memory loss during a 1982 in-service automobile accident during which he suffered a contusion to the head.  He reported that he was unconscious after the accident, and was told that he had blacked out.  

The Board finds that the Veteran's own lay assertions of a link between his memory loss and his military service are not new, as the Veteran has been making these same assertions ever since he filed his first service connection claim.  None of the new evidence contains a medical expert's professional opinion linking any current memory loss to the Veteran's military service, to include his in-service accidents.

The VAMC evidence, while new, is not material to at least one of the bases of the prior disallowance.  Specifically, at the time of the prior decisions, the record contained evidence of an in-service injury with reports of memory loss, and it contained the Veteran's lay reports of current memory loss.  Therefore, the Veteran's additional lay descriptions of the same in-service injuries and the VA medical records reflecting his reports of memory loss do not constitute new and material evidence.  

At the time of the prior decisions, the record did not contain a diagnosis of a current disability, either organic (such as traumatic brain injury) or psychiatric (such as posttraumatic stress disorder (PTSD)), that manifests in memory loss.  For example, the Veteran has not been diagnosed with residuals of a traumatic brain injury, and VA psychiatric examination reports from May 2014 and February 2015 indicate that no traumatic brain injury diagnosis is warranted.  Nor did it link any such disability to the Veteran's in-service accidents.  The new evidence, when read in connection with the evidence previously of record, does not diagnose an organic disability that is manifested by memory loss related to service.  

The Board further notes that the Veteran has been service-connected for PTSD and, to the extent that he may suffer from memory loss as a symptom of his PTSD, the PTSD rating criteria expressly take into consideration any memory impairment from which he may suffer.  In the absence of a diagnosis related to an incident of military service, the Board finds that the PTSD diagnosis itself does not constitute new and material evidence to reopen the claim of entitlement to service connection for memory loss.

In short, the Board concludes that new and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for memory loss.  Because the appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for memory loss is not reopened.


REMAND

The Veteran has claimed entitlement to service connection for a bilateral knee disability, bilateral heel disability, bilateral ankle disability, bilateral elbow disability, chronic pain syndrome, headaches, and hypertension.  He has linked the first six disabilities to injuries he suffered in service, including a September 25, 1982 automobile accident.  He believes that the hypertension is secondary to service-connected musculoskeletal disabilities that render him unable to exercise.

With respect to the bilateral knee disability, bilateral heel disability, bilateral ankle disability, and bilateral elbow disability claims, the Veteran's service treatment records demonstrate that he was in multiple automobile accidents in service. 

An April 1980 service treatment record reflects that the Veteran suffered left knee and right heel pain in a motor vehicle accident, with examination revealing left knee and right heel contusion.  This record reflects that the Veteran was riding in a vehicle that went off the road and overturned.  He testified at his March 2015 Board hearing that he "was in a vehicle carrying all kind of radio activity equipment and we flipped over three times and it tore my - my whole - everything, my spine and everything was strained.  I hit my knee; I hit my ankles, my elbows...."

A September 1982 "Statement of Medical Examination and Duty Status" describes an accident that occurred when the Veteran was riding on the back of a dump truck that was being towed by another vehicle.  The tow bar broke, and the dump truck struck an embankment, causing injuries that were identified as involving severe headache, neck pain, back, pain and loss of memory.  The Veteran testified at his March 2015 Board hearing that, he "busted up [his] knees and ankles, when [he] jumped off that truck [he] rolled about three, four times and hit that tree."  

An August 1986 service treatment record notes that the Veteran complained of weakness in his right leg, accompanied by quivering at the right medial knee.

The Veteran has reported experiencing pain in his heels, ankles, elbows, and knees.  His VA medical records reflect that he has been fitted with braces for his elbows and left ankle, and that he uses heel cups.  An April 2008 record notes that the Veteran reported having had chronic generalized pain for 27 years, and that this pain includes pain in his knees and ankles.  

Given the evidence of multiple in-service accidents, and the evidence of current symptomatology, the Board finds it appropriate to remand the claims of entitlement to service connection for a bilateral knee disability, bilateral heel disability, bilateral ankle disability, and bilateral elbow disability for a VA examination and etiology opinion.  

With respect to the chronic pain syndrome, the Board notes that the Veteran's VA medical records contain multiple diagnoses of this disability.  Given that the complaints of this disability overlap with those of the disabilities for which the Veteran's is already service-connected or that are being remanded for an opinion, the Board finds it appropriate to remand this claim for a VA examination and etiology opinion.  

The Veteran claims that his headaches began during service following a September 1982 motor vehicle accident.  The record contains evidence suggesting that the Veteran's headaches may also have been caused or aggravated by his service-connected cervical spine disability.   The Board finds that there is sufficient support of this claim in the Veteran's service treatment records to warrant remanding this claim for a VA examination and an etiology opinion.  Specifically, the September 1982 "Statement of Medical Examination and Duty Status" describes the September 1982 automobile accident and notes that the Veteran's injuries include severe headaches.  An August 1986 service treatment record notes that the Veteran was in an accident in service when the dump truck on which he was riding was being towed, and the towing line snapped, resulting in the truck impacting a fixed object.  The Veteran was knocked unconscious for approximately 30 minutes.  

An October 1986 service treatment record notes the Veteran's complaints of headaches after standing for long periods of time.  This record also notes occipital and frontal headaches with a suggestion of neck spasms.  A June 1991 record reflects that the Veteran complained of a burning sensation in the back and headaches for the last three weeks.  It was noted that the Veteran injured his back while on active duty in May 1991, and that his headaches are on the left side of his head and get worse as his back gets worse.  Following examination, the assessment was vascular headache or muscle contraction headaches of the left scalp.  

The Veteran endorsed of a history of, or current, "[f]requent or severe headache" on May 1984 and March 1988 medical history reports.  He noted on the March 1988 report that his "headaches started when I was in an accident in Germany military convoy 1982," and it was noted that they occur about every other day.  On a May 1988 "Health Questionnaire for Dental Treatment," the Veteran endorsed experiencing frequent headaches.  

With respect to the hypertension claim, at his March 2015 Board hearing, the Veteran testified that he believes that his hypertension should be service connected because his service-connected musculoskeletal disabilities limit his ability to exercise, which has led to high blood pressure.  He testified that his doctor has told him that he needs to exercise in order to keep his blood pressure down.  The Board finds it necessary to remand this claim in order to obtain an opinion with respect to this theory of entitlement.

While these claims are on remand, any outstanding VA medical records should be obtained and associated with the claims file.  

Finally, the claim of entitlement to earlier effective dates for service-connected disabilities was denied by rating decision in March 2013.  The Veteran filed a notice of disagreement with this decision in May 2013.  The Veteran has not been issued a statement of the case and thus has not had the opportunity to perfect an appeal on this issue.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of entitlement to earlier effective dates for service-connected disabilities must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issue of entitlement to earlier effective dates for service-connected disabilities.  The Veteran should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to that issue.  

2.  Obtain any outstanding VA medical records and associate these records with the claims folder.  

3.  Following completion of the above, arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of the Veteran's claimed bilateral knee disability, bilateral heel disability, bilateral ankle disability, bilateral elbow disability, and chronic pain syndrome.  The file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The VA examiner should identify all pertinent disabilities.  For each disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disability was caused by his military service, to include as a result of either of his in-service April 1980 and September 1982 automobile accidents.  

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Following completion of the second instruction above, arrange for the Veteran to undergo an examination by a qualified examiner to determine whether the Veteran has a current headache disability that is related to his military service.  The claims file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should opine whether it is at least as likely as not (50 percent probability or more) that any headache disability was incurred during or as a result of the Veteran's military service, or is otherwise related to service.  This opinion should include consideration of whether the Veteran's headaches were directly caused by or were aggravated by the service-connected cervical strain.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

In formulating this opinion, the examiner should discuss the following evidence in the Veteran's service treatment records:

a.  The September 1982 "Statement of Medical Examination and Duty Status" that describes the September 1982 automobile accident and notes that the Veteran's injuries include severe headache.  

b.  The August 1986 service treatment record noting that the Veteran was in an accident in service when the dump truck on which he was riding was being towed, and the towing line snapped, resulting in the truck impacting a fixed object.  The Veteran was knocked unconscious for approximately 30 minutes.

c.  The October 1986 service treatment record noting the Veteran's complaints of headaches after standing for long periods of time and the notation of occipital and frontal headaches with a suggestion of neck spasms.

d.  The Veteran's endorsement of a history of, or current, "[f]requent or severe headache" on a March 1988 medical history report, and his notation that his "headaches started when I was in an accident in Germany military convoy 1982."  

e.  The May 1988 "Health Questionnaire for Dental Treatment" on which the Veteran endorsed experiencing frequent headaches.  

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  Following completion of the second instruction above, arrange for the Veteran to undergo an examination by a qualified examiner to determine whether the Veteran's hypertension is related to his period of service or is secondary to his claimed inability to exercise due to his service-connected musculoskeletal disabilities.  The claims file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was (i) caused or (ii) aggravated by his claimed inability to exercise due to service-connected musculoskeletal disabilities.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

6.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


